EXHIBIT 10.60


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL


AMENDMENT TO
TECHNOLOGY TRANSFER AND LICENSE OPTION AGREEMENT
FOR 1X PROCESS NODE




This Amendment to Technology Transfer and License Option Agreement for 1X
Process Node (“Amendment”) is entered into by Micron Technology, Inc., a
Delaware Corporation (“Micron”), and Nanya Technology Corporation (Nanya
Technology Corporation [Translation from Chinese]), a company incorporated under
the laws of the Republic of China (“NTC”). Micron and NTC may be referred to
herein individually as a “Party” and collectively as the “Parties.”
WHEREAS, Micron and NTC previously entered into the Technology Transfer and
License Option Agreement for 1X Process Node, effective as of February 3, 2016
(“Agreement”);
WHEREAS, concurrently with this Amendment, Micron and NTC are entering into a
Note Purchase Agreement; and
WHEREAS, subject to the conditions set forth herein, Micron and NTC wish amend
the Agreement;
NOW, THEREFORE, the Parties hereby agree as follows:
1.    As used in this Amendment, “NPA” means that certain Note Purchase
Agreement entered into between Micron and NTC as of May 17, 2016. As used in
this Amendment, the terms “Notes”, “Notes Closing”, and “Notes Closing Date”
have the respective meanings ascribed thereto in the NPA.


2.    This Amendment shall only become effective upon the Notes Closing for the
sale of Notes by Micron to NTC pursuant to the terms and conditions of the NPA.
If the Notes Closing does not occur in accordance with the NPA, then this
Amendment shall have no effect and the terms of the Agreement shall remain
unchanged. If the Notes Closing does occur in accordance with the NPA, then this
Amendment shall become effective as of the Notes Closing Date.


3.    Section 4.1(b) of the Agreement is hereby deleted and replaced with the
following paragraph:


(b)    Royalty Cap. Once the aggregate amount paid by NTC to Micron under this
Section 4.1 and Section 4.1 of the TTLA 1Y is equal to [***] ("Royalty Cap"),
then all royalty payment obligations under this Section 4.1 shall be fully
performed and no further royalties shall accrue or be due from NTC under this
Section 4.1.
4.    Unless otherwise defined in this Amendment, all capitalized words in this
Amendment shall have the same meaning as defined in the Agreement.


5.    Except as specifically provided herein or as amended by the Parties hereto
otherwise, the terms of the Agreement remain in full force and effect.


6.    No provision of this Amendment will be interpreted in favor of, or
against, any Party by reason of the extent to which (i) such Party or its
counsel participated in the drafting thereof, or (ii) such provision is
inconsistent with any prior draft of this Amendment.


7.    This Amendment may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile signatures of this Amendment, or PDF signatures
of this Amendment via electronic mail, exchanged between the Parties shall be
sufficient to bind each Party hereto.


<Signature Page Follows>




NAI-1501261525v1



--------------------------------------------------------------------------------

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


CONFIDENTIAL


By signing below, the Parties agree to the terms of this Amendment.


 
MICRON TECHNOLOGY, INC.






 
By:
/s/ Ernie Maddock
 
 
Name: Ernie Maddock
 
 
Title: Chief Financial Officer and VP, Finance
 
 
Date: May 17, 2016
 
 
 

 
NANYA TECHNOLOGY CORPORATION






 
By:
/s/ Pei-Ing Lee
 
 
Name: Pei-Ing Lee
 
 
Title: President
 
 
Date: May 17, 2016
 
 
 





























THIS IS THE SIGNATURE PAGE FOR THE AMENDMENT TO TECHNOLOGY TRANSFER AND LICENSE
OPTION AGREEMENT FOR 1X PROCESS NODE


NAI-1501261525v1

